 



Exhibit 10.45
[NAME]
Employee ID Number: [Number]
Grant Number: [Number]
APPLIED MATERIALS, INC.
PERFORMANCE SHARE AGREEMENT
     Applied Materials, Inc. (the “Company”) hereby grants you, [Name] (the
“Employee”), an award of Performance Shares (also referred to as restricted
stock units) under the Company’s Employee Stock Incentive Plan (the “Plan”). The
date of this Performance Share Agreement (the “Agreement”) is [DATE] (the “Grant
Date”). Subject to the provisions of Appendix A (attached) and of the Plan, the
principal features of this award are as follows:

     
Number of Performance Shares:
  [_______]
(also referred to as restricted stock units)
   
 
   
Vesting of Performance Shares:
  [VESTING SCHEDULE and/or PERFORMANCE VESTING CONDITIONS.]*

IMPORTANT:
 
* Except as otherwise provided in Appendix A, Employee will not vest in the
Performance Shares unless he or she is employed by the Company or one of its
Affiliates through the applicable vesting date.
     Your electronic or written signature below indicates your agreement and
understanding that this award is subject to all of the terms and conditions
contained in Appendix A and the Plan. For example, important additional
information on vesting and forfeiture of the Performance Shares is contained in
paragraphs 3 through 5 and paragraph 7 of Appendix A. PLEASE BE SURE TO READ ALL
OF APPENDIX A, WHICH CONTAINS THE SPECIFIC TERMS AND CONDITIONS OF THIS
AGREEMENT.
     By clicking the “ACCEPT” button below, you agree to the following: “This
electronic contract contains my electronic signature, which I have executed with
the intent to sign this Agreement.”

     
 
   
EMPLOYEE
   
 
         
[NAME]
   
 
   
Date:                     , 200   
   

-1-



--------------------------------------------------------------------------------



 



Please be sure to retain a copy of your returned electronically signed
Agreement; you may obtain a paper copy at any time and at the Company’s expense
by requesting one from Stock Programs (see paragraph 12 below). If you prefer
not to electronically sign this Agreement, you may accept this Agreement by
signing a paper copy of the Agreement and delivering it to Stock Programs.

-1-



--------------------------------------------------------------------------------



 



APPENDIX A
TERMS AND CONDITIONS OF PERFORMANCE SHARES
(Also Referred to as Restricted Stock Units)
Grant #_________
     1. Grant. The Company hereby grants to the Employee under the Plan [___]
Performance Shares (also referred to as restricted stock units), subject to all
of the terms and conditions in this Agreement and the Plan. When Shares are paid
to the Employee in payment for the Performance Shares, par value will be deemed
paid by the Employee for each Performance Share by past services rendered by the
Employee, and will be subject to the appropriate tax withholdings. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed to them in the Plan.
     2. Company’s Obligation to Pay. Each Performance Share has a value equal to
the Fair Market Value of a Share on the date of grant. Unless and until the
Performance Shares have vested in the manner set forth in paragraphs 3 through
5, the Employee will have no right to payment of such Performance Shares. Prior
to actual payment of any vested Performance Shares, such Performance Shares will
represent an unsecured obligation. Payment of any vested Performance Shares
shall be made in whole Shares only.
     3. Vesting Schedule/Period of Restriction. Except as provided in paragraphs
4 and 5, and subject to paragraph 7, the Performance Shares awarded by this
Agreement shall vest in accordance with the vesting provisions set forth on the
first page of this Agreement. Performance Shares shall not vest in the Employee
in accordance with any of the provisions of this Agreement unless the Employee
shall have been continuously employed by the Company or by one of its Affiliates
from the Grant Date until the date the Performance Shares are otherwise
scheduled to vest occurs.
     4. Modifications to Vesting Schedule.
     (a) Vesting upon Change to Part-time Status. In the event that the
Employee’s employment with the Company or an Affiliate changes from full-time
status to part-time status, and the change to part-time status lasts more than
six (6) months during any rolling twelve (12) month period, the Performance
Shares awarded by this Agreement that are scheduled to vest during the twelve
(12) months following the day the Employee first attains part-time status (as
defined below) shall be determined according to the following formula (rounded
to the nearest whole share):

                 
number of shares that
  X   average number of hours worked per week during part-time   =   new number
of
would have vested
      status divided by the hours worked in a standard work week       shares
that will vest

     For purposes of this Agreement, “part-time status” means the Employee is
scheduled to work an average number of hours per week that equals seventy-five
percent (75%) or less of the total

-2-



--------------------------------------------------------------------------------



 



number of hours in a standard work week for a period greater than six
(6) months, as determined over a rolling twelve (12) month period.
     Only Performance Shares that are not yet vested may be modified pursuant to
the preceding formula. Performance Shares awarded by this Agreement that are no
longer vested as a result of the change to part-time status never will vest and
instead will terminate. The preceding formula will be reapplied if the Employee
continues to be on part-time status following the conclusion of the twelve
(12) month measurement period. The number of Performance Shares awarded by this
Agreement shall be modified according to the preceding formula unless prohibited
by applicable law. .
     (i) Example 1. Employee is scheduled to vest in 100 Performance Shares on
July 1, 2007. Employee has a standard work week of 40 hours. On May 1, 2006,
Employee begins working 20 hours per week, and continues to work 20 hours per
week for two months. Employee still will be scheduled to vest in 100 Performance
Shares on July 1, 2007.
     (ii) Example 2. Employee is scheduled to vest in 100 Performance Shares on
July 1, 2007. Employee has a standard work week of 40 hours. On May 1, 2006,
Employee begins working 20 hours per week, and continues to work 20 hours per
week for seven months. Employee now will be scheduled to vest in 50 Performance
Shares on July 1, 2007. The other 50 Performance Shares that were scheduled to
vest on July 1, 2007 will never vest and instead will terminate.
     (iii) Example 3. Employee is scheduled to vest in 100 Performance Shares on
December 1, 2006. Employee has a standard work week of 40 hours. On May 1, 2006,
Employee begins working 30 hours per week, and continues to work 30 hours per
week for nine months. Employee therefore attains part-time status on November 2,
2006. Employee now will be scheduled to vest in 75 Performance Shares on
December 1, 2006. The other 25 Performance Shares that were scheduled to vest on
December 1, 2006 will never vest and instead will terminate.
     In the event applicable law prohibits the modification under the preceding
formula, the Employee agrees that the CEO may reduce the Performance Shares
awarded by this Agreement on a pro rata basis, as reasonably determined by the
CEO and to the extent permitted under applicable law, commensurate with the
Employee’s change to part-time status; provided that any such reduction in
Performance Shares shall not affect a greater number of Performance Shares than
the number of Performance Shares that would have been modified pursuant to the
preceding formula.
     (b) Vesting upon Personal Leave of Absence. In the event that the Employee
takes a personal leave of absence (“PLOA”), the Performance Shares awarded by
this Agreement that are scheduled to vest shall be modified as follows:
     (i) if the duration of the Employee’s PLOA is six (6) months or less, the
vesting schedule set forth on the first page of this Agreement shall not be
affected by the Employee’s PLOA.
     (ii) if the duration of the Employee’s PLOA is greater than six (6) months
but not more than twelve (12) months, the scheduled vesting of any Performance
Shares awarded by this Agreement that are not then vested shall be deferred for
a period of time equal to the duration of the Employee’s PLOA less six
(6) months.

-3-



--------------------------------------------------------------------------------



 



     (iii) if the duration of the Employee’s PLOA is greater than twelve
(12) months, any Performance Shares awarded by this Agreement that are not then
vested immediately will terminate.
     (iv) Example 1. Employee is scheduled to vest in Performance Shares on
January 1, 2007. On May 1, 2006, Employee begins a six-month PLOA. Employee’s
Performance Shares will still be scheduled to vest on January 1, 2007.
     (v) Example 2. Employee is scheduled to vest in Performance Shares on
January 1, 2007. On May 1, 2006, Employee begins a nine-month PLOA. Employee’s
Performance Shares awarded by this Agreement that are scheduled to vest after
November 2, 2006 will be modified (this is the date on which the Employee’s PLOA
exceeds six (6) months). Employee’s Performance Shares now will be scheduled to
vest on April 1, 2007 (three (3) months after the originally scheduled date).
     (vi) Example 3. Employee is scheduled to vest in Performance Shares on
January 1, 2007. On May 1, 2006, Employee begins a 13-month PLOA. Employee’s
Performance Shares will terminate on May 2, 2007.
     In general, a “personal leave of absence” does not include any legally
required leave of absence. The duration of the Employee’s PLOA will be
determined over a rolling twelve (12) month measurement period. Performance
Shares awarded by this Agreement that are scheduled to vest during the first six
(6) months of the Employee’s PLOA will continue to vest as scheduled. However,
Performance Shares awarded by this Agreement that are scheduled to vest after
the first six (6) months of the Employee’s PLOA will be deferred or terminated
depending on the length of the Employee’s PLOA. The Employee’s right to vest in
Performance Shares awarded by this Agreement shall be modified as soon as the
duration of the Employee’s PLOA exceeds six (6) months.
     (c) Death of Employee. In the event that the Employee incurs a Termination
of Service due to his or her death, one hundred percent (100%) of the
Performance Shares subject to this Performance Share award shall vest on the
date of the Employee’s death. In the event that any applicable law limits the
Company’s ability to accelerate the vesting of this award of Performance Shares,
this paragraph 4(c) shall be limited to the extent required to comply with
applicable law. Notwithstanding any contrary provision of this Agreement, if the
Employee is subject to Hong Kong’s ORSO provisions, the first sentence of this
paragraph 4(c) shall not apply to this award of Performance Shares.
     5. Committee Discretion. The Committee, in its discretion, may accelerate
the vesting of the balance, or some lesser portion of the balance, of the
Performance Shares at any time, subject to the terms of the Plan. If so
accelerated, such Performance Shares will be considered as having vested as of
the date specified by the Committee. If the Committee, in its discretion,
accelerates the vesting of the balance, or some lesser portion of the balance,
of the Performance Shares, the payment of such accelerated Performance Shares
nevertheless shall be made at the same time or times as if such Performance
Shares had vested in accordance with the vesting schedule set forth on the first
page of this Agreement (whether or not the Employee remains employed by the
Company or by one of its Affiliates as of such date(s)).

-4-



--------------------------------------------------------------------------------



 



     6. Payment after Vesting. Any Performance Shares that vest in accordance
with paragraphs 3 through 4 will be paid to the Employee (or in the event of the
Employee’s death, to his or her estate) as soon as practicable following the
date of vesting, subject to paragraph 8. Any Performance Shares that vest in
accordance with paragraphs 5 or 11 will be paid to the Employee (or in the event
of the Employee’s death, to his or her estate) in accordance with the provisions
of such paragraphs, subject to paragraph 8. For each Performance Share that
vests, the Employee will receive one Share.
     7. Forfeiture. Notwithstanding any contrary provision of this Agreement,
the balance of the Performance Shares that have not vested pursuant to
paragraphs 3 through 5 at the time of the Employee’s Termination of Service for
any or no reason will be forfeited and automatically transferred to and
reacquired by the Company at no cost to the Company.
     8. Withholding of Taxes. When Shares are issued as payment for vested
Performance Shares, the Company (or the employing Affiliate) will withhold a
portion of the Shares that have an aggregate market value sufficient to pay
federal, state and local income, employment and any other applicable taxes
required to be withheld by the Company or the employing Affiliate with respect
to the Shares, unless the Company, in its sole discretion, requires the Employee
to make alternate arrangements satisfactory to the Company for such withholdings
in advance of the arising of any withholding obligations. The number of Shares
withheld pursuant to the prior sentence will be rounded up to the nearest whole
Share, with no refund for any value of the Shares withheld in excess of the tax
obligation as a result of such rounding. Notwithstanding any contrary provision
of this Agreement, no Shares will be issued unless and until satisfactory
arrangements (as determined by the Company) have been made by the Employee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such Shares. In
addition and to the maximum extent permitted by law, the Company (or the
employing Affiliate) has the right to retain without notice from salary or other
amounts payable to the Employee, cash having a sufficient value to satisfy any
tax withholding obligations that the Company determines cannot be satisfied
through the withholding of otherwise deliverable Shares. All income and other
taxes related to the Performance Shares award and any Shares delivered in
payment thereof are the sole responsibility of the Employee.
     9. Rights as Stockholder. Neither the Employee nor any person claiming
under or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Employee (including through
electronic delivery to a brokerage account). Notwithstanding any contrary
provisions in this Agreement, any quarterly or other regular, periodic dividends
or distributions (as determined by the Company) paid on Shares will affect
neither unvested Performance Shares nor Performance Shares that are vested but
unpaid, and no such dividends or other distributions will be paid on unvested
Performance Shares or Performance Shares that are vested but unpaid. After such
issuance, recordation and delivery, the Employee will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.
     10. No Effect on Employment. Subject to any employment contract with the
Employee, the terms of such employment will be determined from time to time by
the Company, or the Affiliate

-5-



--------------------------------------------------------------------------------



 



employing the Employee, as the case may be, and the Company, or the Affiliate
employing the Employee, as the case may be, will have the right, which is hereby
expressly reserved, to terminate or change the terms of the employment of the
Employee at any time for any reason whatsoever, with or without good cause. The
transactions contemplated hereunder and the vesting schedule set forth on the
first page of this Agreement do not constitute an express or implied promise of
continued employment for any period of time. A leave of absence or an
interruption in service (including an interruption during military service)
authorized or acknowledged by the Company or the Affiliate employing the
Employee, as the case may be, shall not be deemed a Termination of Service for
the purposes of this Agreement.
     11. Changes in Performance Shares. In the event that as a result of a stock
or extraordinary cash dividend, stock split, distribution, reclassification,
recapitalization, combination of Shares or the adjustment in capital stock of
the Company or otherwise, or as a result of a merger, consolidation, spin-off or
other corporate transaction or event, the Performance Shares will be increased,
reduced or otherwise affected, and by virtue of any such event the Employee will
in his or her capacity as owner of unvested Performance Shares which have been
awarded to him or her (the “Prior Performance Shares”) be entitled to new or
additional or different shares of stock, cash or other securities or property
(other than rights or warrants to purchase securities); such new or additional
or different shares, cash or securities or property will thereupon be considered
to be unvested Performance Shares and will be subject to all of the conditions
and restrictions that were applicable to the Prior Performance Shares pursuant
to this Agreement and the Plan. If the Employee receives rights or warrants with
respect to any Prior Performance Shares, such rights or warrants may be held or
exercised by the Employee, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested
Performance Shares and will be subject to all of the conditions and restrictions
which were applicable to the Prior Performance Shares pursuant to the Plan and
this Agreement. The Committee in its absolute discretion at any time may
accelerate the vesting of all or any portion of such new or additional shares of
stock, cash or securities, rights or warrants to purchase securities or shares
or other securities acquired by the exercise of such rights or warrants;
provided, however, that the payment of such new or additional awards shall be
made at the same time or times as if such awards had vested in accordance with
the vesting schedule set forth on the first page of this Agreement (whether or
not the Employee remains employed by the Company or by one of its Affiliates as
of such date(s)).
     12. Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of Stock
Programs, at Applied Materials, Inc., 2881 Scott Boulevard, M/S 2023, Santa
Clara, CA 95050, or at such other address as the Company may hereafter designate
in writing.
     13. Grant is Not Transferable. Except to the limited extent provided in
this Agreement, this grant of Performance Shares and the rights and privileges
conferred hereby will not be sold, pledged, assigned, hypothecated, transferred
or disposed of any way (whether by operation of law or otherwise) and will not
be subject to sale under execution, attachment or similar process, until the
Employee has been issued Shares in payment of the Performance Shares. Upon any
attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose of
this grant, or any right or privilege conferred hereby, or upon any attempted
sale under any execution, attachment or similar process, this grant and the
rights and privileges conferred hereby immediately will become null and void.

-6-



--------------------------------------------------------------------------------



 



     14. Restrictions on Sale of Securities. The Shares issued as payment for
vested Performance Shares under this Agreement will be registered under U. S.
federal securities laws and will be freely tradable upon receipt. However, an
Employee’s subsequent sale of the Shares may be subject to any market
blackout-period that may be imposed by the Company and must comply with the
Company’s insider trading policies, and any other applicable securities laws.
     15. Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
     16. Additional Conditions to Issuance of Certificates for Shares. The
Company shall not be required to issue any certificate or certificates for
Shares hereunder prior to fulfillment of all the following conditions: (a) the
admission of such Shares to listing on all stock exchanges on which such class
of stock is then listed; (b) the completion of any registration or other
qualification of such Shares under any U. S. state or federal law or under the
rulings or regulations of the Securities and Exchange Commission or any other
governmental regulatory body, which the Committee shall, in its absolute
discretion, deem necessary or advisable; (c) the obtaining of any approval or
other clearance from any U. S. state or federal governmental agency, which the
Committee shall, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
date of vesting of the Performance Shares as the Committee may establish from
time to time for reasons of administrative convenience.
     17. Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
     18. Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Performance Shares have vested). All actions
taken and all interpretations and determinations made by the Committee in good
faith will be final and binding upon the Employee, the Company and all other
interested persons. No member of the Committee will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.
     19. Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
     20. Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
     21. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Agreement or the Plan can be made only in an express

-7-



--------------------------------------------------------------------------------



 



written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to revise this Agreement as it deems necessary or
advisable, in its sole discretion and without the consent of the Employee, to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A of the Code prior to the actual payment of Shares
pursuant to this award of Performance Shares.
     22. Amendment, Suspension or Termination of the Plan. By accepting this
Performance Shares award, the Employee expressly warrants that he or she has
received a right to receive stock under the Plan, and has received, read and
understood a description of the Plan. The Employee understands that the Plan is
discretionary in nature and may be amended, suspended or terminated by the
Company at any time.
     23. Labor Law. By accepting this Performance Shares award, the Employee
acknowledges that: (a) the grant of these Performance Shares is a one-time
benefit which does not create any contractual or other right to receive future
grants of Performance Shares, or benefits in lieu of Performance Shares; (b) all
determinations with respect to any future grants, including, but not limited to,
the times when the Performance Shares shall be granted, the number of
Performance Shares subject to each Performance Share award and the time or times
when the Performance Shares shall vest, will be at the sole discretion of the
Company; (c) the Employee’s participation in the Plan is voluntary; (d) the
value of these Performance Shares is an extraordinary item of compensation which
is outside the scope of the Employee’s employment contract, if any; (e) these
Performance Shares are not part of the Employee’s normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments; (f) the vesting of these Performance Shares will
cease upon termination of employment for any reason except as may otherwise be
explicitly provided in the Plan or this Agreement; (g) the future value of the
underlying Shares is unknown and cannot be predicted with certainty; (h) these
Performance Shares have been granted to the Employee in the Employee’s status as
an employee of the Company or its Affiliates; (i) any claims resulting from
these Performance Shares shall be enforceable, if at all, against the Company;
and (j) there shall be no additional obligations for any Affiliate employing the
Employee as a result of these Performance Shares.
     24. Disclosure of Employee Information. By accepting this Performance
Shares award, the Employee consents to the collection, use and transfer of
personal data as described in this paragraph. The Employee understands that the
Company and its Affiliates hold certain personal information about him or her,
including his or her name, home address and telephone number, date of birth,
social security or identity number, salary, nationality, job title, any shares
of stock or directorships held in the Company, details of all awards of
Performance Shares or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in his or her favor, for
the purpose of managing and administering the Plan (“Data”). The Employee
further understands that the Company and/or its Affiliates will transfer Data
among themselves as necessary for the purpose of implementation, administration
and management of his or her participation in the Plan, and that the Company
and/or any of its Affiliates may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. The Employee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as in the U.S. or Asia. The Employee
authorizes the Company to receive, possess,

-8-



--------------------------------------------------------------------------------



 



use, retain and transfer the Data in electronic or other form, for the purposes
of implementing, administering and managing his or her participation in the
Plan, including any requisite transfer to a broker or other third party with
whom he or she may elect to deposit any Shares of stock acquired from this award
of Performance Shares of such Data as may be required for the administration of
the Plan and/or the subsequent holding of Shares of stock on his or her behalf.
The Employee understands that he or she may, at any time, view the Data, require
any necessary amendments to the Data or withdraw the consent herein in writing
by contacting the Human Resources department and/or the Stock Programs
Administrator for the Company and/or its applicable Affiliates.
     25. Notice of Governing Law. This award of Performance Shares shall be
governed by, and construed in accordance with, the laws of the State of
California, in the U.S.A., without regard to principles of conflict of laws.
     26. Notice to Directors. If the Employee is a director or shadow director
of a U.K. Affiliate, the Employee agrees to notify the U.K. Affiliate in writing
of his or her interest in the Company and the number of Shares or rights to
which the interest relates. The Employee agrees to notify the U.K. Affiliate
when Shares acquired under the Plan are sold. This disclosure requirement also
applies to any rights or Shares acquired by the Employee’s spouse or child
(under the age of 18).
     27. Private Offer. If the Employee is a resident in Ireland, this offering
is part of a private transaction; this is not an offer to the public.

-9-